Title: To Benjamin Franklin from Jean de Neufville & fils, 2 December 1782
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


SirAmsterdam 2d. Decr. 1782
We had the honour of Addressing your Excellcy. on the 24th. Octr. last on the subject of 4 Small Continl. Bills endors’d by Mr. Wm. Foster for The Honble. R R Livingston, on Which we have no reply.
We now are to give you advice of having Endorsed 2 Continl. Bills No. 279 & 280—in date of 31st Jany. 1782 for 300 Dollrs. pble. to George putnam—which we hereby accordingly do agreable to the directions by said Mr. Putnam’s Endorsement— There remains only for us to add the respectful Sentiments With Which we have the honour to be Your Excellency’s Most Obedt. Humble Servants
John DE Neufville Son
His Excellency Dr. B Franklin Ministr. plenipo: for the States of Amca. at the Court of Versailles
